Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-09-30 has been entered.
Response to Arguments
Applicant's arguments filed 2022-09-30 have been fully considered but they are not persuasive. The examiner believes the previous rejections consider the invention as a whole. However, to advance prosecution, the examiner has changed many of the 103 rejections in a way that they believe the applicant will find to consider the invention as a whole. Additionally, one new 102 rejection of claim 1 from Muraoka and two new double patenting rejections are introduced.
Claim Objections
Claims 7, 17—18, 38, and 45 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 7 states “the catalyst” in lines 2—3 of the claim, which lacks antecedent basis. The quoted text should state “the oxidizing catalyst” to have proper antecedent basis.
Claim 17 states “the ballast” in line 3 of the claim, which lacks antecedent basis. The quoted text should state “the ballast arrangement” to have proper antecedent basis.
Claim 17 states “the pump” in line 4 of the claim, which lacks antecedent basis. The quoted text should state “the vacuum pump” to have proper antecedent basis.
Claim 18 states “a quantity of the oxygen” in line 4 of the claim, which should be “the quantity of the oxygen”.
Claim 38 states “the catalyst” in line 2 of the claim, which lacks antecedent basis. The examiner believes that quoted text should state “the catalyst channel” to have proper antecedent basis.
Claim 45 states “the entrance channel” in line 2 of the claim, which lacks antecedent basis. The examiner believes that quoted text should state “an entrance channel” to have proper antecedent basis.
	Appropriate correction is required.
Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1—2 of this application is patentably indistinct from claims 1—2 of Application No. 16884576. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1—2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1—2 of copending Application No. 16884576 in view of Muraoka (JP2008002766A, published on 2008-01-10).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, 16884576 discloses:
A materials processing furnace (16884576 claim 1: “furnace system”), comprising:
a sintering chamber (16884576 claim 1: “furnace chamber”) configured to maintain a controlled atmosphere, the controlled atmosphere being substantially free of oxygen (16884576 claim 1: “wherein the furnace chamber is configured to maintain an atmosphere substantially free of oxygen within the interior region”);
an exhaust assembly (16884576 claim 1: “outlet”) configured to 1) evacuate effluent from the sintering chamber (16884576 claim 1: “outlet fluidly coupled to the furnace chamber for removal of an exhaust gas from the furnace chamber”), and 2) limit oxygen backflow from the exhaust assembly into the sintering chamber (16884576 claim 1: “isolation system is configured to prevent a backflow of the oxidizing gas into the furnace chamber”);
and an oxidizing catalyst (16884576 claim 1: “oxidizing catalyst”) configured to 1) receive a mixed gas comprising the effluent and air or oxygen (16884576 claim 1: “mixture of the exhaust gas and the oxidizing gas”).
16884576 claim 1 fails to explicitly teach:
the effluent including at least one compound produced by sintering an object within the sintering chamber; and
an oxidizing catalyst configured to 2) catalyze the at least one compound.
Muraoka (in the field of sintering) teaches:
the effluent including at least one compound produced by sintering an object within the sintering chamber (Muraoko, para. 0002: “In the case of forming metal wiring on the glass substrate, the glass substrate is fired under an inert gas atmosphere such as nitrogen gas in a similar firing furnace. In both firing processes, organic solvents contained in the fired materials such as color inks on the glass substrate are volatilized or oxidized, resulting in the generation of a large amount of organic matter, which diffuses into the atmosphere.”)
an oxidizing catalyst (Muraoka, fig. 3: catalyst unit 31) configured to 2) catalyze the at least one compound (Muraoka, para. 0021).
The primary reference can be modified to meet this/these limitation(s) as follows:
Using the furnace for forming metal wiring on a glass substate.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Apply the technique to form metal wire on a glass substrate while minimizing pollution.
Regarding claim 2, the combined teachings teach:
The furnace of claim 1, wherein the exhaust assembly includes a vacuum pump (16884576 claim 2: “the isolation system comprises a pump […], wherein the pump is at least one of a vacuum pump […]”) configured to evacuate the effluent from the sintering chamber, the evacuating contributing to limiting the oxygen backflow (16884576 claim 1: “the isolation system is configured to prevent a backflow of the oxidizing gas into the furnace chamber”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka (JP2008002766A, published on 2008-01-10).
Regarding claim 1, Muraoka discloses:
A materials processing furnace (Muraoka, fig. 3: substrate baking furnace 1), comprising:
a sintering chamber (Muraoka, fig. 3: furnace body 10) configured to maintain a controlled atmosphere, the controlled atmosphere being substantially free of oxygen (Muraoka, para. 0015: “inert gas atmosphere”);
an exhaust assembly (Muraoka, fig. 3: exhaust port 14 and fan 21) configured to 1) evacuate effluent from the sintering chamber (Muraoka, abstract: “The hot exhaust air discharged from the exhaust port 14 of the furnace body 10 is sent out by the fan 21 as an air stream of hot air into the circulation route”), the effluent including at least one compound produced by sintering an object within the sintering chamber (Muraoko, para. 0002: “In the case of forming metal wiring on the glass substrate, the glass substrate is fired under an inert gas atmosphere such as nitrogen gas in a similar firing furnace. In both firing processes, organic solvents contained in the fired materials such as color inks on the glass substrate are volatilized or oxidized, resulting in the generation of a large amount of organic matter, which diffuses into the atmosphere.”), and 2) limit oxygen backflow from the exhaust assembly into the sintering chamber (Fan 21 inherently will cause the flow to go from the exhaust port 14 and out of the fan 21, not the other way around.);
and an oxidizing catalyst (Muraoka, fig. 3: catalyst unit 31) configured to 1) receive a mixed gas comprising the effluent and air or oxygen, and 2) catalyze the at least one compound (Muraoka, para. 0021: “the invention is equipped with an air supply pipe that supplies air or oxygen near the inlet side of the catalytic unit, so that even when the substrate is fired in an inert gas atmosphere, thermal and oxidative decomposition of organic matter is caused in the catalytic unit”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actio
Claim(s) 1 and 6—11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10).
Regarding claim 1, Weiss discloses:
A materials processing furnace (Weiss, fig. 1: furnace 10), comprising:
a sintering chamber (Weiss, fig. 1: hot zone 24) configured to maintain a controlled atmosphere (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13), the controlled atmosphere being substantially free of oxygen (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Weiss fails to explicitly disclose:
an exhaust assembly configured to 1) evacuate effluent from the sintering chamber, the effluent including at least one compound produced by sintering an object within the sintering chamber, and 2) limit oxygen backflow from the exhaust assembly into the sintering chamber;
and an oxidizing catalyst configured to 1) receive a mixed gas comprising the effluent and air or oxygen, and 2) catalyze the at least one compound.
Muraoka (in the field of furnaces) teaches:
an exhaust assembly (Muraoka, fig. 3: exhaust port 14 and fan 21) configured to 1) evacuate effluent from the sintering chamber (Muraoka, abstract: “The hot exhaust air discharged from the exhaust port 14 of the furnace body 10 is sent out by the fan 21 as an air stream of hot air into the circulation route”), the effluent including at least one compound produced by sintering an object within the sintering chamber (Muraoko, para. 0002: “In the case of forming metal wiring on the glass substrate, the glass substrate is fired under an inert gas atmosphere such as nitrogen gas in a similar firing furnace. In both firing processes, organic solvents contained in the fired materials such as color inks on the glass substrate are volatilized or oxidized, resulting in the generation of a large amount of organic matter, which diffuses into the atmosphere.”), and 2) limit oxygen backflow from the exhaust assembly into the sintering chamber (Fan 21 inherently will cause the flow to go from the exhaust port 14 and out of the fan 21, not the other way around.);
and an oxidizing catalyst (Muraoka, fig. 3: catalyst unit 31) configured to 1) receive a mixed gas comprising the effluent and air or oxygen, and 2) catalyze the at least one compound (Muraoka, para. 0021: “the invention is equipped with an air supply pipe that supplies air or oxygen near the inlet side of the catalytic unit, so that even when the substrate is fired in an inert gas atmosphere, thermal and oxidative decomposition of organic matter is caused in the catalytic unit”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding the fan 21 of Muraoka at the gas exit 22 of Weiss.
Adding the catalyst unit 31 of Muraoka after the fan 21 (as shown by Muraoka) to filter out contaminants before exhausting them to the atmosphere.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Weiss discloses that there is a flow through the furnace 10, but fails to disclose a way to maintain this flow (see Weiss, abstract: “The resulting one-way flow out of the chamber (13) protects the green bodies (34) from the backflow of burn-out products”). A fan would be one way to establish this flow.
Filter out pollutants with the catalyst unit 31 to prevent atmospheric pollution.
Regarding claim 6, the combined teachings teach:
The furnace of claim 1, further comprising a process gas injection arrangement (Weiss, fig. 1, gas inlet 20) configured to inject a process gas into the sintering chamber, the exhaust assembly evacuating the process gas with the effluent from the sintering chamber (this will inherently occur).
Regarding claim 7, the combined teachings teach:
The furnace of claim 1, wherein the exhaust assembly includes an isolator configured to convey the effluent from an entrance to the exhaust assembly toward the catalyst (Muraoka, fig. 3 via fan 21), and limit the oxygen backflow by preventing flow of the mixed gas into the sintering chamber (a fan inherently limits oxygen backflow by creating a forced flow from the sintering chamber).
Regarding claim 8, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 1000 ppm (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Regarding claim 9, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 100 ppm (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Regarding claim 10, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 10 ppm (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Regarding claim 11, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 1 ppm (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Claim(s) 1—2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Tahara (US5114500A, published on 1992-05-19) and Muraoka (JP2008002766A, published on 2008-01-10).
Regarding claim 1, Weiss discloses:
A materials processing furnace (Weiss, fig. 1: furnace 10), comprising:
a sintering chamber (Weiss, fig. 1: hot zone 24) configured to maintain a controlled atmosphere (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13), the controlled atmosphere being substantially free of oxygen (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Weiss fails to explicitly disclose:
an exhaust assembly configured to 1) evacuate effluent from the sintering chamber, the effluent including at least one compound produced by sintering an object within the sintering chamber, and 2) limit oxygen backflow from the exhaust assembly into the sintering chamber;
and an oxidizing catalyst configured to 1) receive a mixed gas comprising the effluent and air or oxygen, and 2) catalyze the at least one compound.
Tahara (in the field of furnaces) teaches:
an exhaust assembly (Tahara, fig. 1: exhaust pipe 5, vacuum pump 12, and exhaust gas treatment apparatus 13) configured to 1) evacuate effluent from the sintering chamber (Tahara, fig. 1: via vacuum pump 12), the effluent including at least one compound produced by sintering an object within the sintering chamber (using a vacuum pump in the same location as Tahara would extract compounds produced by sintering), and 2) limit oxygen backflow from the exhaust assembly into the sintering chamber (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the sintering chamber).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding the vacuum pump 12 of Tahara at the gas exit 22 of Weiss.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Weiss discloses that there is a flow through the furnace 10, but fails to disclose a way to maintain this flow (see Weiss, abstract: “The resulting one-way flow out of the chamber (13) protects the green bodies (34) from the backflow of burn-out products”). A vacuum pump would be one way to establish this flow.
Muraoka (in the field of furnaces) teaches:
an oxidizing catalyst (Muraoka, fig. 3: catalyst unit 31) configured to 1) receive a mixed gas comprising the effluent and air or oxygen, and 2) catalyze the at least one compound (Muraoka, para. 0021: “the invention is equipped with an air supply pipe that supplies air or oxygen near the inlet side of the catalytic unit, so that even when the substrate is fired in an inert gas atmosphere, thermal and oxidative decomposition of organic matter is caused in the catalytic unit”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding the catalyst unit 31 of Muraoka after the vacuum pump 12 of Tahara to filter out contaminants before exhausting them to the atmosphere.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Filter out pollutants with the catalyst unit 31 to prevent atmospheric pollution.
Regarding claim 2, the combined teachings teach:
The furnace of claim 1, wherein the exhaust assembly includes a vacuum pump (Tahara, fig. 1, vacuum pump 12) configured to evacuate the effluent from the sintering chamber, the evacuating contributing to limiting the oxygen backflow (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the sintering chamber).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Nomura (EP0443048B1, published on 1994-12-14).
Regarding claim 3, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the controlled atmosphere has a pressure of approximately 1 atm.
Nomura (in the field of furnaces) teaches:
wherein the controlled atmosphere has a pressure of approximately 1 atm (Nomura, p. 3, line 47).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Changing the pressure of the hot zone 24 of Weiss to be about 1 atm. This can be done with a flow controller as discussed by Weiss (col. 5, lines 16—21).
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
prevent the occurrence of imperfections (Nomura, p. 2, lines 37-38).
Regarding claim 4, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the controlled atmosphere has a pressure of greater than 1 atm.
Nomura (in the field of furnaces) teaches:
wherein the controlled atmosphere has a pressure of greater than 1 atm (Nomura, p. 3, lines 31-32).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Changing the pressure of the hot zone 24 of Weiss to be above 1 atm. This can be done with a flow controller as discussed by Weiss (col. 5, lines 16—21).
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
prevent the occurrence of imperfections (Nomura, p. 2, lines 37-38).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Hong (KR100340800B1, published on 2002-06-20).
Regarding claim 5, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the exhaust assembly includes a channel configured to convey the effluent at a range of flow rates, the channel having a length and cross-sectional area sufficient to limit the oxygen backflow by preventing the oxygen backflow during the evacuation of the effluent at least for the range of flow rates.
Hong (in the field of furnaces) teaches:
wherein the exhaust assembly includes a channel configured to convey the effluent at a range of flow rates, the channel having a length and cross-sectional area sufficient to limit the oxygen backflow by preventing the oxygen backflow during the evacuation of the effluent at least for the range of flow rates (Hong translation, p. 8, line 27).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify the gas exit 22 of Weiss to meet the dimensions described by Hong.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Increase the flow velocity to better remove oxygen from the furnace 10 of Weiss, as oxygen is known by Weiss to cause significant oxidation even in low levels (Weiss, col. 6, lines 2--5).
For compact prosecution, the examiner notes that claim 5 is broad, and the instant application (para. 0077) has a narrower example also met by Hong:
the tube can be sufficiently narrow to provide for process flow velocity therein at speeds greater than 10 feet per minute, which for a long enough tube (several feet for example) can provide for sufficient isolation.
Hong teaches (Hong translation, p. 8, line 27):
an exhaust pipe of 8 millimeter internal diameter and 600 millimeter length (~1.9 feet).
Weiss (the primary reference) notes that “a typical gas flow rate during firing is 100 SCFH” (Weiss, col. 6, lines 2-3). With an 8 mm diameter exhaust pipe, assuming an incompressible flow, conservation of mass implies a flow velocity of about 3000 feet per minute, more than sufficient to meet the example.
Claims 12-14, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Schneider (US20120116589A1, published on 2012-05-10).
Regarding claim 12, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising an injector configured to add the air or oxygen to the effluent to form the mixed gas.
Schneider (in the field of pollution control) teaches:
further comprising an injector configured to add the air or oxygen to the effluent to form the mixed gas (Schneider, fig. 1: air injector 178).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using an injector to add the air or oxygen as Muraoka did not describe in detail how the air or oxygen was added.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Implement the invention since Muraoka was vague about how air or oxygen was added, and also efficiently operate the catalyst (Schneider, para. 0003).
Regarding claim 13, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a heater configured to heat the mixed gas prior to entry into the oxidizing catalyst.
Schneider (in the field of pollution control) teaches:
further comprising a heater (Schneider, fig. 1: heater 154) configured to heat the mixed gas prior to entry into the oxidizing catalyst (Schneider, fig. 1: catalyst 140).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a heater before the oxidizing catalyst.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Efficiently operate the catalyst as catalysts are sensitive to the temperature (Schneider, para. 0003).
Regarding claim 14, the combined teachings teach:
The furnace of claim 13.
The combined teachings fail to explicitly teach:
further comprising a controller configured to control the heater as a function of a temperature of the mixed gas before entry into the oxidizing catalyst.
Schneider (in the field of pollution control) teaches:
further comprising a controller (Schneider, fig. 1, intelligent controller 109) configured to control the heater as a function of a temperature of the mixed gas (Schneider, para. 0057; Schneider discloses a temperature of a fluid other than the mixed gas, but a person of ordinary skill would understand that the temperature of multiple fluids can be used analogously) before entry into the oxidizing catalyst.
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a controller configured to control the heater as a function of the mixed gas.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Efficiently operate the catalyst as catalysts are sensitive to the temperature (Schneider, para. 0003).
Regarding claim 18, the combined teachings teach:
The furnace of claim 1, further comprising:
The combined teachings fail to explicitly teach:
a gas sensor configured to detect a quantity of oxygen in the mixed gas; and
a flow controller configured to control a volume of the oxygen added to the effluent as a function of a quantity of the oxygen detected by the gas sensor.
Schneider (in the field of pollution control) teaches:
a gas sensor configured to detect a quantity of oxygen in the mixed gas (Schneider, fig. 1: oxygen sensor 164); and
a flow controller configured to control a volume of the oxygen added to the effluent as a function of a quantity of the oxygen detected by the gas sensor (Schneider, para. 0065).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a gas sensor to detect a quantity of oxygen in the mixed gas and a flow controller to control the oxygen flow based on the gas sensor.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Efficiently operate the catalyst as catalysts are sensitive to the temperature (Schneider, para. 0003).
Regarding claim 28, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a controller configured to adjust a temperature of the controlled atmosphere based on a temperature at the oxidizing catalyst.
Schneider (in the field of pollution control) teaches:
further comprising a controller configured to adjust a temperature of the controlled atmosphere based on a temperature at the oxidizing catalyst (Schneider, para. 0057).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a controller to adjust the furnace temperature based on the oxidizing catalyst temperature.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Efficiently operate the catalyst as catalysts are sensitive to the temperature (Schneider, para. 0003).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Schneider (US20120116589A1, published on 2012-05-10), and further in view of Sakashita (US20170010236A1, published on 2017-01-12).
Regarding claim 15, the combined teachings teach:
The furnace of claim 14.
The combined teachings fail to explicitly teach:
wherein the controller is further configured to detect the temperature of the mixed gas based on a measured property of a heating element of the heater.
Sakashita (in the field of exhaust gas sensors) teaches:
wherein the controller is further configured to detect the temperature of the mixed gas based on a measured property of a heating element of the heater (Sakashita, claim 3, temperature is detected based on the electric power).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Making the controller detect the temperature based on electric power usage, and disable the heater if the temperature is too high.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent temperatures from exceeding permissible upper limits (Sakashita para. 0009).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Bassi (US5008091A, published on 1991-04-16).
Regarding claim 16, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising an insulated housing at least partially encompassing the oxidizing catalyst.
Bassi (in the field of contamination reduction) teaches:
further comprising an insulated housing at least partially encompassing the oxidizing catalyst (Bassi, col. 4, lines 58—60).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding insulation around the catalyst unit 31 of Muraoka.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce heat losses to save energy.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Tahara (US5114500A, published on 1992-05-19) and Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Bassi (US5008091A, published on 1991-04-16) and Bacharach Vacuum Pump Models QV2 & QV5 Operation and Maintenance Instruction Manual (herein Bacharach).
Regarding claim 17, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a vacuum pump having a pump inlet into which the effluent is evacuated, a pump outlet, and a ballast arrangement disposed therebetween, the ballast being configured to introduce ballast gas including the oxygen within the pump.
Bacharach (in the field of vacuum pumps) teaches:
further comprising a vacuum pump having a pump inlet (Bacharach, p. 2, intake fittings; p. 7, intake fitting 21) into which the effluent is evacuated, a pump outlet (Bacharach, p. 2, exhaust cap; p. 7, exhaust cap 4), and a ballast arrangement (Bacharach, p. 2, gas ballast valve; gas ballast 24) disposed therebetween, the ballast being configured to introduce ballast gas including the oxygen within the pump (this is the function of the gas ballast and this is known in the art).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a ballast arrangement to the vacuum pump as described by Bacharach.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Allow for partial removal of condensing gases in a vacuum pump (Bacharach p. 4, first para.).
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Bernasek (US5016654A, published on 1995-01-17).
Regarding claim 19, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further including a condensate trap configured to condense and collect at least one binding agent from the effluent.
Bernasek (in the field of removal of volatiles) teaches:
further including a condensate trap (Bernasek, fig. 1, condenser 110) configured to condense and collect at least one binding agent from the effluent.
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a condensate trap after the gas exit 22 of Weiss.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Remove undesirable components from the volatile gases (Bernasek, col. 2, lines 4-7).
Regarding claim 21, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising at least one filter configured to trap at least one additional compound of the effluent.
Bernasek (in the field of removal of volatiles) teaches:
further comprising at least one filter (Bernasek, fig. 1, ultimate sorbent medium 140) configured to trap at least one additional compound of the effluent.
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a sorbent after the gas exit 22 of Weiss.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Remove undesirable components from the volatile gases (Bernasek, col. 2, lines 4-7).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) and Bernasek (US5016654A, published on 1995-01-17) as applied to claim 1 above, and further in view of Bigham (US4682579A, published on 1987-07-28).
Regarding claim 20, the combined teachings teach:
The furnace of claim 19.
The combined teachings fail to explicitly teach:
further comprising a flow controller configured to selectively direct the effluent through the condensate trap.
Bigham (in the field of furnace condensate traps) teaches:
further comprising a flow controller (Bigham, abstract; fig. 2, float 30) configured to selectively direct the effluent through the condensate trap (Bigham, abstract).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a flow controller and associated valves and taught by Bigham to the condensate trap, and controlling these valves to prevent a rising condensate level.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent an unsafe condition of a rising condensate level (Bigham, col. 1, lines 4-7).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Tahara (US5114500A, published on 1992-05-19) and Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Bassi (US5008091A, published on 1991-04-16) and Bacharach Vacuum Pump Models QV2 & QV5 Operation and Maintenance Instruction Manual (herein Bacharach).
Regarding claim 22, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a vacuum pump is configured to output the effluent at a maximum rate of 2 CFM.
Bassi notes that the efficiency of heat exchange in a catalyst can be reduced at higher flow rates (col. 6, lines 12-13), and also that commercial applications use high flow rates which change the configuration of the catalyst from that of an example embodiment (col. 3, lines 39-40). Consequently, the flow rate of the vacuum pump is nothing more than a result effective variable able to be optimized in order to achieve a recognized result, i.e. heat exchange in a catalyst. While Weiss in view of Tahara and Bassi does not teach specifically a flow rate of 2 CFM, Weiss (the primary reference) notes that “a typical gas flow rate during firing is 100 SCFH” (Weiss, col. 6, lines 2-3), which is about 1.7 CFM. Further, Bacharach discloses vacuum pumps with flow rates of 1.7 CFM and 5.3 CFM (Bacharach p. 2). Consequently, flow rates within the range of 1.7 to 5.3 CFM are within the level of ordinary skill. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the combined teachings, based on the teachings of Bacharach, to output the effluent at a maximum rate of 2 CFM. Specifically, a person having ordinary skill in the art would recognize that the specific flow rate required for a particular materials processing furnace varies with the size of the furnace and other variables, and that the pump would need to be optimized to be sized appropriately for the furnace. See MPEP §2144.05.II.A‐B for obviousness rejections involving routine optimization.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Tahara (US5114500A, published on 1992-05-19) and Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Moon (KR100461731B1, published 2004-12-20).
Regarding claim 23, the combined teachings teach:
The furnace of claim 1, further comprising a vacuum pump.
The combined teachings fail to explicitly teach:
configured to receive the effluent at a temperature of less than 300C.
Moon (in the field of pollution reduction) teaches:
configured to receive the effluent at a temperature of less than 300C (Moon, fig. 3, see 150 C temperature on line before vacuum pump 6).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using a vacuum pump capable of handling up to 300 C temperatures.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce the possibility of damage to vacuum pump from high temperature gases.
Regarding claim 24, the combined teachings teach:
The furnace of claim 23.
The combined teachings fail to explicitly teach:
further comprising a heater configured to increase the temperature of the mixed gas to at least 200C.
Moon (in the field of pollution reduction) teaches:
further comprising a heater (Moon, fig. 3, heater device 701) configured to increase the temperature of the mixed gas to at least 200C (Moon, fig. 3, see 250 C after heater device 701; Moon translation, p. 9, lines 3-6).
Moon (in the field of pollution reduction) teaches:
configured to receive the effluent at a temperature of less than 300C (Moon, fig. 3, see 150 C temperature on line before vacuum pump 6).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a heater after the vacuum pump and configuring the heater to heat the gas to at least 200 C.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Remove more hydrocarbons as higher temperatures are known to increase chemical reaction rates.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Schneider (US20120116589A1, published on 2012-05-10). and Schauder (DE102005045796A1, published on 2007-03-29).
Regarding claim 25, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a heater configured to heat the oxygen prior to addition to the effluent.
Schneider (in the field of pollution control) teaches:
adding the oxygen to the effluent (fig. 1, air injector 178).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using an injector to add the air or oxygen as Muraoka did not describe in detail how the air or oxygen was added.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Implement the invention since Muraoka was vague about how air or oxygen was added, and also efficiently operate the catalyst (Schneider, para. 0003).
Schauder (in the field of pollution reduction) teaches:
further comprising a heater (Schauder, fig. 1, heater 13) configured to heat the oxygen (which occurs prior to injection into to the catalyst chamber where additional heating (Schauder, fig. 1, ref. no. 35) occurs, just like in Schneider).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a heater to heat the oxygen.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Remove more hydrocarbons as higher temperatures are known to increase chemical reaction rates.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Dale (US4256609A, published on 1999-01-17).
Regarding claim 26, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the oxidizing catalyst is configured to receive the mixed gas at a temperature of less than 50C and catalyze the at least one compound.
Dale teaches:
wherein the oxidizing catalyst is configured to receive the mixed gas at a temperature of less than 50C and catalyze the at least one compound (Dale, col. 1, lines 26-31; note that while the effectiveness of the catalyst is likely reduced at such low temperatures, the catalyst will inherently still be active).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using a catalyst designed for low temperatures.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Allow low temperature oxidation of (toxic) carbon monoxide to carbon dioxide (Dale, col. 4, lines 44-51).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Bandl-Konrad (US20150226100A1, published on 2015-08-13).
Regarding claim 27, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the oxidizing catalyst is a first oxidizing catalyst, and
further comprising a second oxidizing catalyst configured to receive the effluent before the effluent is mixed with the oxygen.
Bandl-Konrad teaches:
wherein the oxidizing catalyst (Bandl-Konrad, fig. 1, oxidation catalytic converter 4) is a first oxidizing catalyst, and
further comprising a second oxidizing catalyst (Bandl-Konrad, fig. 1, SCR catalytic converter 7) configured to receive the effluent before the effluent is mixed with the oxygen (Bandl-Konrad, fig. 1, see that SCR catalytic converter 7 receives effluent without oxygen; the oxygen is received from device 12 and mixed before proceeding to the oxidation catalytic converter 4).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a second oxidizing catalyst in the path of the effluent before the oxygen is mixed into the effluent.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Significantly reduce the size of the (first) oxidizing catalyst (Bandl-Konrad, para. 0059).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005A, published on 1995-01-17) in view of Muraoka (JP2008002766A, published on 2008-01-10) as applied to claim 1 above, and further in view of Galligan (US20090185968A1).
Regarding claim 29, the combined teachings teach:
The furnace of claim 1 further comprising a catalytic converter including the oxidizing catalyst.
The combined teachings fail to explicitly teach:
the catalytic converter being configured to store the oxygen and release the oxygen into the effluent.
Galligan (in the field of pollution reduction) teaches:
the catalytic converter being configured to store the oxygen and release the oxygen into the effluent (Galligan, para. 0039: “oxygen storage component”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using a catalytic material with an oxygen storage component.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Better handle variations in the oxygen levels of the exhaust gas stream.
Claim(s) 30—38 and 41—44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi (US5008091A, published on 1991-04-16) in view of Weiss (US5382005A, published on 1995-01-17).
Regarding claim 30, Bassi discloses:
A catalytic converter (Bassi, fig. 2), comprising:
an entrance channel (Bassi, fig. 2: inlet opening 26) configured to receive an effluent;
a heater (Bassi, fig. 2: tubular heater 32 and heating elements 30’) configured to heat the effluent;
an oxygenizing catalyst channel (Bassi, fig. 2: first chamber 20’ and second chamber 22’; see col. 1, lines 50—60 for a discussion of how the metal catalysts used are oxygenizing) in fluid communication with the entrance channel and configured to
receive a mixed gas comprising the air or oxygen and the effluent (Bassi, fig. 2: via inlet opening 26; col. 3, lines 16-18) and
catalyze at least one compound of the effluent (Bassi: col. 4, lines 4-19; via catalytic bed 28 located in the second chamber 22’ per col. 3, lines 21-22; the catalytic bed 28 is not illustrated in the embodiment shown in fig. 2, but note that according to col. 4, lines 4-19, the embodiment of fig. 2 is similar to that of fig. 1 so the location of the catalytic bed is the same as in fig. 1, which changes ref. no. 22 to 22’), the catalyst channel conducting heat from the entrance channel (this is inherent; heat will be conducted through inner tube 18) via a lateral edge adjacent to the entrance channel and the catalyst channel (Bassi: inner tube 18); and
an outlet (Bassi, fig. 2: outlets 24) configured to expel an exhaust gas from the catalyst channel.
Bassi fails to explicitly teach:
effluent from a sintering chamber of a furnace having a controlled atmosphere substantially free of oxygen.
Weiss (in the field of furnaces) teaches:
effluent (Weiss, “furnace gas” and “burnout products”) from a sintering chamber of a furnace (Weiss, fig. 1: hot zone 24) having a controlled atmosphere substantially free of oxygen (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
The primary reference can be modified to meet this/these limitation(s) as follows:
Taking the furnace of Weiss (fig. 1) and attaching the catalytic converter of Bassi to the gas exit 22 of Weiss.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Filter out pollutants to prevent atmospheric pollution.
Regarding claim 31, the combined teachings teach:
The catalytic converter of claim 30, wherein the catalyst channel extends parallel (Bassi: see that the first chamber 20’ and second chamber 22’ are parallel to the inner tube 16’) to a lateral portion of the entrance channel (Bassi: top of inner tube 16’).
Regarding claim 32, the combined teachings teach:
The catalytic converter of claim 31, wherein the catalyst channel surrounds the lateral portion of the entrance channel (Bassi: see that the second channel 22’ surrounds the inner tube 16’).
Regarding claim 33, the combined teachings teach:
The catalytic converter of claim 30, wherein the catalyst channel includes:
an inner channel (Bassi: first chamber 20’) extending adjacent to the entrance channel at a lateral wall (Bassi: inner tube 16’);
and an outer channel (Bassi: second chamber 22’) extending adjacent to the inner channel at an outer wall (Bassi: outer tube 18) opposite of the lateral wall.
Regarding claim 34, the combined teachings teach:
The catalytic converter of claim 33.
The combined teachings fail to explicitly teach:
wherein the inner channel includes a first catalyst to catalyze the at least one compound of the effluent.
Bassi (fig. 3) teaches:
wherein the inner channel includes a first catalyst (Bassi, fig. 3, catalytic bed 40; col. 4, lines 41-42) to catalyze the at least one compound of the effluent.
The combined teachings can be modified to meet this/these limitation(s) as follows:
Put a catalyst inside the inner tube of Bassi fig. 2.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Increase the performance of the catalytic converter by having more catalyst.
Regarding claim 35, the combined teachings teach:
The catalytic converter of claim 34, wherein the outer channel includes a second catalyst (Bassi: catalytic bed 28 located in the second chamber 22’ per col. 3, lines 21-22; the catalytic bed 28 is not illustrated in the embodiment shown in fig. 2, but note that according to col. 4, lines 4-19, the embodiment of fig. 2 is similar to that of fig. 1 so the location of the catalytic bed is the same as in fig. 1, which changes ref. no. 22 to 22’) to catalyze an additional compound of the effluent.
Regarding claim 36, the combined teachings teach:
The catalytic converter of claim 33, wherein the outer wall (Bassi, fig. 2, outer tube 18) is further configured to conduct heat from the inner channel to the outer channel (the heat will inherently be conducted from the first chamber 20’ to the inner tube 16’ to the first member 12 to the outer tube 18 to the second chamber 22’).
Regarding claim 37, the combined teachings teach:
The catalytic converter of claim 33, wherein the inner channel (Bassi, fig. 2, first chamber 20’) directs the mixed gas in a first direction parallel to the lateral wall (Bassi, fig. 2, inner tube 16’), and wherein the outer channel (Bassi, fig. 2, second chamber 22’) directs the mixed gas in a second direction opposite of the first direction (see fig. 2 flow arrows).
Regarding claim 38, the combined teachings teach:
The catalytic converter of claim 30, further comprising an insulated housing encompassing the heater and the catalyst (Bassi: col. 4, lines 58-60).
Regarding claim 41, Bassi fig. 2 discloses:
A catalytic converter (fig. 2), comprising:
an inner channel (fig. 2, first chamber 20’) configured to receive a mixed gas including an effluent and air or oxygen (through fig. 2, inlet opening 26);
a heater (fig. 2, tubular heater 32) configured to heat the mixed gas in the inner channel;
an outer channel (fig. 2, second chamber 22’) surrounding at least a portion of the inner channel; and
an outlet (fig. 2, outlets 24) configured to expel an exhaust gas from the outer channel.
Bassi fig. 2 fails to explicitly disclose:
effluent from a sintering chamber of a furnace having a controlled atmosphere substantially free of oxygen;
a catalyst configured to catalyze at least one compound of the effluent in the inner channel.
Weiss (in the field of furnaces) teaches:
effluent (Weiss, “furnace gas” and “burnout products”) from a sintering chamber of a furnace (Weiss, fig. 1: hot zone 24) having a controlled atmosphere substantially free of oxygen (Weiss: col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
The primary reference can be modified to meet this/these limitation(s) as follows:
Taking the furnace of Weiss (fig. 1) and attaching the catalytic converter of Bassi to the gas exit 22 of Weiss.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Filter out pollutants to prevent atmospheric pollution.
Bassi fig. 3 teaches:
a catalyst (Bassi, fig. 3: catalytic bed 40) configured to catalyze at least one compound of the effluent in the inner channel (see the location of the catalytic bed 40 in fig. 3).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Put a catalyst inside the inner tube of Bassi fig. 2.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Increase the performance of the catalytic converter by having more catalyst.
Regarding claim 42, the combined teachings teach:
The catalytic converter of claim 41, wherein the outer channel directs the exhaust gas along at least a portion of a wall common to the inner channel and outer channel (fig. 2, inner tube 16’).
Regarding claim 43, the combined teachings teach:
The catalytic converter of claim 41, wherein the outer channel directs the exhaust gas in a direction counter to a direction of the mixed gas through the inner channel (Bassi, fig. 2, see that the flow arrows are in opposite directions between the inner and outer channels).
Regarding claim 44, the combined teachings teach:
The catalytic converter of claim 41, wherein the outer channel forms a shell around the inner channel (fig. 2, see that the outer tube 18 forms a shell around the inner tube 16’) and defines a volume adjacent to the inner channel (location of bottom flow arrows below the tip of the inner tube 16’), and wherein the outer channel directs the exhaust gas substantially away from the volume and toward the outlet (fig. 2, see the direction of the outer channel flow arrows).
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi (US5008091A, published on 1991-04-16) in view of Weiss (US5382005A, published on 1995-01-17) as applied to claim 30, and further in view of Bandl-Konrad (US20150226100A1, published on 2015-08-13)
Regarding claim 39, the combined teachings teach:
The catalytic converter of claim 30.
The combined teachings fail to explicitly teach:
wherein the catalytic converter includes a catalyst upstream of an air or oxygen injection point.
Bandl-Konrad teaches:
wherein the catalytic converter includes a catalyst upstream of the oxygen injection point (Bandl-Konrad, fig. 1, see that SCR catalytic converter 7 receives effluent without oxygen; the oxygen is received from device 12 and mixed before proceeding to the oxidation catalytic converter 4).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a second oxidizing catalyst in the path of the effluent before the oxygen is mixed into the effluent.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Significantly reduce the size of the (first) oxidizing catalyst (Bandl-Konrad, para. 0059).
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi (US5008091A, published on 1991-04-16) in view of Weiss (US5382005A, published on 1995-01-17) as applied to claim 30, and further in view of Tahara (US5114500A, published on 1992-05-19).
Regarding claim 40, the combined teachings teach:
The catalytic converter of claim 30.
The combined teachings fail to explicitly teach:
further comprising an exhaust assembly configured to evacuate the effluent from the furnace to the entrance channel, and limit oxygen backflow from the exhaust assembly into the furnace.
Tahara (in the field of furnaces) teaches:
further comprising an exhaust assembly (Tahara, fig. 1: exhaust pipe 5, vacuum pump 12, and exhaust gas treatment apparatus 13) configured to evacuate the effluent from the furnace to the entrance channel (Tahara, fig. 1: via vacuum pump 12), and limit oxygen backflow from the exhaust assembly into the furnace (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the furnace).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding the vacuum pump 12 of Tahara at the gas exit 22 of Weiss.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Weiss discloses that there is a flow through the furnace 10, but fails to disclose a way to maintain this flow (see Weiss, abstract: “The resulting one-way flow out of the chamber (13) protects the green bodies (34) from the backflow of burn-out products”). A vacuum pump would be one way to establish this flow.
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi (US5008091A, published on 1991-04-16) in view of Weiss (US5382005A, published on 1995-01-17) as applied to claim 41, and further in view of Tahara (US5114500A, published on 1992-05-19).
Regarding claim 45, the combined teachings teach:
The catalytic converter of claim 41.
The combined teachings fail to explicitly teach:
further comprising an exhaust assembly configured to evacuate the effluent from the furnace to the entrance channel, and limit oxygen backflow from the exhaust assembly into the furnace.
Tahara (in the field of furnaces) teaches:
further comprising an exhaust assembly (Tahara, fig. 1: exhaust pipe 5, vacuum pump 12, and exhaust gas treatment apparatus 13) configured to evacuate the effluent from the furnace to the entrance channel (Tahara, fig. 1: via vacuum pump 12), and limit oxygen backflow from the exhaust assembly into the furnace (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the furnace).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding the vacuum pump 12 of Tahara at the gas exit 22 of Weiss.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Weiss discloses that there is a flow through the furnace 10, but fails to disclose a way to maintain this flow (see Weiss, abstract: “The resulting one-way flow out of the chamber (13) protects the green bodies (34) from the backflow of burn-out products”). A vacuum pump would be one way to establish this flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762